DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because the term of “comprising” should be avoided. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.   
With respect to claim 32, applicants have claims directed to a computer program product that covers signals per se.  It has been held that a claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.   Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 25, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mathijssen et al (U.S.Pat. 9,958,791).
With respect to claims 16-20, 25, 30-32, Mathijseen discloses an inspection apparatus (figure 3a), a corresponding method and a computer program product comprising: projection optics configured to project measurement radiation onto a structure on a substrate (W); a detection arrangement operable to obtain a measured response resultant from scattering of the measurement radiation by the structure and a processor (PU) operable to determine an overlay metric from a target structure by obtaining angle resolved distribution spectrum data comprising a symmetric component (see col.2, lines 25-58); determining an overlay dependent features (32-35) of the target structure (W) from the angle resolved distribution spectrum data and 

    PNG
    media_image1.png
    259
    262
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    414
    media_image2.png
    Greyscale

	

Thus,  Mathijssen discloses substantially all of the limitations of the instant claims.  Mathijssen does not specifically disclose determining an overlay dependent contour of the feature of the target (32-35) of the target structure (W), as recited in the instant claims.  However, Mathijssen suggests to determine at least asymmetry in at least two the targets (32-35) which have different known components of positional offset (see col.2, lines 45-49).  In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to determine the overlay dependent contour of the target (32-35) of the target structure (W) of Mathijssen.  The purpose of doing so would have been to determine the overlay errors between the layers of the target structure as intended by Mathijssen (see col.2,  lines 42-49).
Allowable Subject Matter
Claims 21-24, 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for determining an overlay metric from a target structure comprising among other steps, a step of obtaining angle resolved distribution spectrum data relating to a measurement of the target structure performed subsequent to an etch step, as recited in the instant claims.
Claims 26-29 have been found allowable since the prior art of record does not specifically disclose the overlay metric being an average of the individual values for the overlay metric determined for each of the individual features, or remove an asymmetrical overlay dependent contour only the symmetrical component or determine a cause for an asymmetrical component in the angle resolved distribution spectrum data, as recited in the instant claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noot et al (US 2019/0033727 A1); Pandev et al (US 2016/0117847 A1) and Seligson et al (US 2004/0038455 A1) disclose inspection devices and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn


/HUNG NGUYEN/Primary Examiner, Art Unit 2882